Citation Nr: 0716077	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for service-connected 
post-traumatic headaches, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to April 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO in 
Boston, Massachusetts.  A transcript of this hearing was 
prepared and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the record on appeal, but 
unfortunately finds that additional development is warranted 
prior to adjudicating the claims on appeal.  With respect to 
the claim for service connection for PTSD, in February 2006, 
the Board, on its own directive, requested and obtained an 
opinion from a Veterans Health Administration psychiatrist.  
In July 2006, the Board provided a copy of the opinion to the 
veteran and offered him an opportunity to submit any 
additional argument or evidence in support of his claim, 
provided however that he submit such by November 11, 2006.  
He was further advised of his option to waive initial RO 
review of any newly submitted evidence.  On November 14, 
2006, the Board received additional evidence from the 
veteran.  (The envelope was date stamped November 8, 2006 and 
the Board considers such evidence timely filed.)  The 
evidence, consisting of a one-page VA medical record, was not 
accompanied by a waiver of initial RO review.  This evidence 
is relevant to the claim as it pertains to the claim for 
service connection for PTSD.  In addition, it raises, for the 
first time, an additional in-service stressor; namely, that 
the veteran witnessed a fatal vehicle accident involving a 
close friend during a training exercise in service.  Upon 
remand, the RO should review the additional evidence 
submitted and conduct any additional development if 
warranted. 

The Board further notes that VA is required to notify 
claimants of information and evidence necessary to 
substantiate their claim.  38 U.S.C.A. §§ 5103(A) and 38 
C.F.R. § 3.159.  In this matter, the veteran received a 
general notice letter from VA in April 2003.  While the 
letter advised him of the requirements for a service 
connection claim, there are unique requirements, however, 
with respect to a claim for PTSD based upon an alleged 
personal assault.  

In this respect, VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing the claimant the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2006).  In this matter, there is no notice letter that 
complies with 38 C.F.R. § 3.304(f)(3).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  

In the present appeal, VCAA notice was not issued with regard 
to Dingess/Hartman.  As this case is being remanded, the 
veteran should be notified of such.  

Moreover, there is a suggestion in the record that the 
veteran's performance decreased following the alleged 
stressor(s) during service, (see, for example, December 2002 
VA examination report) thus, the RO should request and obtain 
the veteran's service personnel records.  

In addition, the VHA examiner, in his May 2006 report, noted 
that the veteran had multiple psychiatric diagnoses.  He 
suggested that his ability to render a diagnosis was 
complicated by the fact that he did not perform a mental 
status examination of the veteran.  He also suggested that an 
examination would be appropriate in order to establish 
whether or not the veteran had PTSD that is related to an in-
service stressor.  As such, the Board finds an additional VA 
examination is warranted.  

The veteran is also seeking an increased rating for his 
service-connected post-traumatic headaches, which are 
currently evaluated as 10 percent disabling under Diagnostic 
Code (DC) 8045, which allows a maximum 10 percent rating for 
purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma.  
38 C.F.R. § 4.121, DC 8045 (2006).

In May 2002, the veteran underwent a VA neurological 
examination in which he was given a diagnosis of post-
traumatic "migraine quality" headaches.  In light of this 
diagnosis, the Board finds that it is appropriate to consider 
whether an analogous rating is warranted for the veteran's 
service-connected headache disorder under the criteria of DC 
8100, which pertains to migraine headaches.  

However, the Board further finds that the medical evidence of 
record does not contain sufficient detail as to the severity 
of the veteran's headaches so as to allow the Board to make a 
determination as to whether an increased rating is warranted 
under DC 8100.  Therefore, the Board finds that a remand is 
necessary so that the veteran can undergo another VA 
examination.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The AMC should review the record and 
ensure compliance with Dingess/Hartman v. 
Nicholson, supra and 38 C.F.R. § 
3.304(f)(3) (2006).  

2.  The AMC should request and obtain the 
veteran's service personnel records.  

3.  The AMC should contact the veteran and 
request that he provide the names and 
addresses of any health care providers who 
may possess additional records pertinent 
to his claims which are not already 
included within his VA claims folder.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

4.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine if he has PTSD that is 
related to or had its onset during 
service. The claims folder must be made 
available to the examiner for review, and 
a notation to that effect should be 
indicated in the record.  All appropriate 
testing should be undertaken in connection 
with the examination, and all psychiatric 
disabilities found to be present should be 
diagnosed.  

A diagnosis of PTSD must be either ruled 
in or excluded. The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination, she or 
he should so state and indicate the 
reasons.  If PTSD is diagnosed, the doctor 
should clearly identify the claimed events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  The examiner is specifically 
requested to review, and if appropriate, 
comment upon the May 2006 VHA examination 
report, VA outpatient treatment records, 
and results from the December 2003 and May 
2004 VA examinations.  

5.  The AMC should make arrangements for 
the veteran to be afforded a neurological 
examination to determine the nature and 
severity of his post-traumatic headache 
disorder.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  

The examiner's attention should be 
directed to providing a description as to 
the frequency and duration of the 
veteran's headaches.  All manifestations 
of any current headache disorder should be 
fully described in the examination report.  

The examiner should evaluate the reported 
subjective manifestations to determine if 
they are consistent with the symptoms of a 
migraine headache, that is whether he has 
"prostrating and prolonged" attacks as 
those terms are understood in clinical 
practice.  Any diagnostic tests and 
studies deemed necessary by the examiner 
in order to respond to these inquiries 
should be conducted.

6.  Once any indicated development is 
accomplished to the extent possible, the 
AMC should readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, he should be furnished with 
a Supplemental Statement of the Case and 
be afforded an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



